                                          Case 3:19-mc-80072-JSC Document 17 Filed 04/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No.19-mc-80072-JSC
                                         IN RE: SUBPOENAS TO TESTIFY AT A
                                         DEPOSITION IN A CIVIL ACTION,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                   9                                                       QUASH AS MOOT AND HOLDING
                                         Underlying Case: Fractus, S.A. v. AT&T            MOTION TO COMPEL IN ABEYANCE
                                  10     Mobility LLC, et al., No. 2:18-cv-00135 (E.D.
                                         Tex.)                                             Re: Dkt. Nos. 1, 13
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              For the reasons stated on the record at the April 4, 2019 hearing, non-party Amphenol’s
                                  14
                                       motion to quash is denied as moot. (Dkt. No. 1.) Fractus’s motion to compel is held in abeyance
                                  15
                                       pending disposition of the same earlier-filed motion to compel in the District of Connecticut. See
                                  16
                                       Fractus, S.A. v. Amphenol Corporation, 19-mc-00024-AWT (D. Conn.). Fractus shall promptly
                                  17
                                       notify the Court of any ruling by the Connecticut court. The Court will advise the parties if further
                                  18
                                       briefing is required.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: April 4, 2019
                                  21

                                  22

                                  23                                                                JACQUELINE SCOTT CORLEY
                                                                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
